OPINIÓN DHL T1UBITNAL.
Vistas estas diligencias de Habeas Corpus practicadas en cumplimiento del auto que se expidiera en 6 del co-rriente, y apareciendo de ellas que el peticionario se en-cuentra detenido en virtud de condena de la Corte Municipal de Bayamón sin que aparezca que se haya dado cum-plimiento á lo que dispone el-Artículo 327 del Código de Enjuiciamiento Criminal.
*32Se declara con lugar la solicitud de excarcelación, y en su consecuencia se ordena que se ponga inmediatamente en libertad al peticionario Luis Nevarez.
Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández, Figueras, MacLeary y Wolf.